The clear intent of the parties to the deed from Josiah W. Battey to Elizabeth Hopkins ought to be carried out, if it can be consistently with the rules of law. From the recitals in the deed it appears, that the legal title to the land at the time of the grant was in the grantor, while the equitable ownership or title was in Mary E. Chaping, his daughter. The conveyance was made at the request of the equitable owner, in pursuance of an agreement between her and the grantee, by which it was understood that the grantee, her heirs, and assigns, should, in consideration of the conveyance, furnish to the said Mary E. Chaping a good home and living during her natural life; but if the said Mary E. should see fit to marry, the property should revert to her, her heirs, and assigns, she or they paying the expenses of living up to the time of marriage, and for all improvements that might be made on the land. The proof made in the case satisfies the court, that the said Mary E. Chaping was lawfully married in her lifetime, and that full satisfaction was made to the grantee in the deed for all expenses of the living by her furnished to the said Mary E. Chaping, and that the grantee has made no improvements on the land.
It would seem, therefore, that in equity the title to the land ought to have vested in Mary E. Chaping upon the event contemplated in the deed, — viz.: her marriage. Is there anything in the rules of law to prevent this title from vesting in her? The grantee, Elizabeth Hopkins, if she still holds this title, has it without consideration; all that she has expended in pursuance of the contract under which she took the deed having been reimbursed to her, according to the proof. It is objected that the rule of law is, that the benefit of a condition can only be reserved to a donor and his heirs, not to a stranger; and that the term, revert, in its strict, literal meaning, implies areturn of *Page 446 
the estate, which, of course, could only be to the donor from whence it came. But words are to be construed in the sense in which they are used, if that sense can be clearly ascertained. The grantor of this deed had, according to its recitals, nothing but the bare legal title to the estate granted; the real title being in Mary E. Chaping. He wished to comply with the desire of his daughter, which is patent in the whole transaction, viz.: to provide, with her own property, a living for his daughter for her life, if she remained single, and at the same time to provide that in the event of her marriage she should, upon payment of what her living should cost up to that time, have her land again. This would be the reversion of the property which she had when the deed was executed; and the expression, "revert," was a natural, though perhaps not a very artistical use of the word, and was intended to operate as a conveyance over to her, by which, in addition to the equitable title which she had in the beginning, she would, upon the contemplated contingency, be invested with the legal title to the land. The true effect of this deed was therefore, as we think, to convey to Elizabeth Hopkins an estate on condition, with a gift over upon a contingency, which is in law a conditional limitation. Such a limitation over gives to the person claiming under it, whether heir or stranger, an immediate right to the estate. See Cruise's Dig. vol. 2, p. 282, and cases there cited. We think, therefore, that the legal title to this estate concurs with the clear equity of the case, and was vested in Mary E. Chaping after her marriage; and judgment must be rendered for the plaintiff, who derives his title from her.